Detailed Action
This office action is in response to application No. 17/116,438 filed on 12/09/2020.

Status of Claims
Claims 1-30 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 29 limitations (i.e. “means for monitoring …”, “means for determining …”, and “means for indicating …”) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim 29 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses that the TX Processor 368, the RX Processor 356, and the controller/processor 359 configured to perform the functions recited by the aforementioned means; see ¶ 0137.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 21-23, and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nanjaiah et al. (Publication No.  US 2014/0057639, hereinafter referred as Nanjaiah) in view of Palle et al. (Publication No.  US 2022/0167448, hereinafter referred as Palle).
Regarding Claims 1, 21, and 29-30, Nanjaiah discloses monitoring, at an upper layer of the UE, protocol data unit (PDU) activity for one or more PDU sessions (An upper layer in an UE detects [monitor] inactivity of the UE; see figure 3 numeral 210 & ¶ 0088.);
determining that each of the one or more PDU sessions has a period of inactivity based on at least one of an expiration of an activity check timer, accumulated inactivity cycles, or a dormancy indication associated with each of the one or more PDU sessions (The upper layer detects inactivity of the UE based on detecting gaps or pauses in data transfer using predefined timers; see figure 3 numeral 210 & ¶ 0088.); and 
indicating, to a lower layer of the UE, to provide UE assistance information to a base station for a radio resource control (RRC) connection release between the UE and the base station (The upper later detects inactivity, and request the RRC in the UE to initiate a fast dormancy procedure; see figure 3 numeral 201 & ¶ 0088. The RRC [lower layer] perform the fast dormancy procedure by sending a message [assistance information] to a ULTRAN [base station]; see figure 3 numeral 301. In response, to the message the UTRAN release the RRC connection; figure 3 numeral 303-304.).
Nanjaiah fails to discloses that the one or more PDU sessions are associated with one or more data network names (DNNs). However, in analogous art, Palle discloses that a PDU session or “session” may refer to a PDU connectivity service, and is identified by a Data Network Name (DNN); see ¶ 0115. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the DNN identifier  in order to provide or enable the exchange of PDUs between a UE and a data network (DN); see ¶ 0115.


	Regarding Claims 2 and 22, Nanjaiah discloses transmitting, from the lower layer, the UE assistance information about the RRC connection release to the base station (The RRC [lower layer] perform the fast dormancy procedure by sending a message [assistance information] to a ULTRAN [base station]; see figure 3 numeral 301. In response, to the message the UTRAN release the RRC connection; figure 3 numeral 303-304.).

	Regarding Claims 3 and 23, Nanjaiah discloses that at the upper layer of the UE, the PDU activity for multiple PDU sessions (The upper layer detects inactivity of the UE based on detecting gaps or pauses in data transfer using predefined timers; see figure 3 numeral 210 & ¶ 0088. Examiner notes that the parent claim requires only a single PDU.).
Nanjaiah fails to discloses that the multiple PDU sessions that are associated with multiple DNNs However, in analogous art, Zhang discloses that a PDU session or “session” may refer to a PDU connectivity service, and is identified by a Data Network Name (DNN); see ¶ 0115. Examiner notes that the parent claim requires only a single PDU associated to a single DNN. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the DNN identifier  in order to provide or enable the exchange of PDUs between a UE and a data network (DN); see ¶ 0115.

Claims 5-6 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nanjaiah et al. (Publication No.  US 2014/0057639, hereinafter referred as Nanjaiah) in view of Palle et al. (Publication No.  US 2022/0167448, hereinafter referred as Palle), and further in view of Suzuki et al. (Publication No.  US 2010/0118752, hereinafter referred as Suzuki).
Regarding Claim 5, Nanjaiah discloses that the method is performed by the dormancy manager at the upper layer of a modem of the UE. However, in analogous art, Suzuki discloses that the network connectivity devices may take the form of modem; see ¶ 0062. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the network device in order to improve power management and/or extende battery life; see ¶ 0022.

	Regarding Claims 6 and 25, Nanjaiah fails to disclose that one or more service entities are associated with the one or more PDU sessions and the one or more DNNs. However, in analogous art, Zhang discloses that a PDU session or “session” may refer to a PDU connectivity service, and is identified by a Data Network Name (DNN); see ¶ 0115. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the DNN identifier  in order to provide or enable the exchange of PDUs between a UE and a data network (DN); see ¶ 0115.


Claims 7-10 and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nanjaiah et al. (Publication No.  US 2014/0057639, hereinafter referred as Nanjaiah) in view of Palle et al. (Publication No.  US 2022/0167448, hereinafter referred as Palle), and further in view of Raghunathan et al. (Publication No.  US 2019/0104474, hereinafter referred as Raghunathan)
	Regarding Claims 7 and 26, Nanjaiah fails to disclose that the dormancy manager provides an application programming interface (API) for the one or more service entities that are associated with the one or more PDU sessions. However, in analogous art, Raghunathan discloses an application processor [service entity] transmitting an indication to a modem of the UE; see ¶ 0045. The modem [dormancy manager] receive the indication over a binary protocol interface [API] of the UE; see ¶ 0045. The modem analyze resources of the one or more channels configured for data [PDU] transmission/reception; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the initiated dormancy state implementation at the UE in order to preserve battery resources at the UEs; see ¶ 0086.

	Regarding Claims 8 and 27, Nanjaiah fails to disclose that the dormancy manager receives the dormancy indication from the one or more service entities through the API. However, in analogous art, Raghunathan discloses an application processor [service entity] transmitting an indication to a modem of the UE; see ¶ 0045. The modem [dormancy manager] receive the indication over a binary protocol interface [API] of the UE; see ¶ 0045. The modem analyze resources of the one or more channels configured for data [PDU] transmission/reception; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the initiated dormancy state implementation at the UE in order to preserve battery resources at the UEs; see ¶ 0086.

	Regarding Claim 9, Nanjaiah fails to disclose that the dormancy manager receives information related to the one or more PDU sessions from the one or more service entities through the API. However, in analogous art, Raghunathan discloses an application processor [service entity] transmitting an indication to a modem of the UE; see ¶ 0045. The modem [dormancy manager] receive the indication over a binary protocol interface [API] of the UE; see ¶ 0045. The modem analyze resources of the one or more channels configured for data [PDU] transmission/reception; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the initiated dormancy state implementation at the UE in order to preserve battery resources at the UEs; see ¶ 0086.

Regarding Claim 10, Nanjaiah fails to disclose that the one or more service entities include at least one of a high level operating system (HLOS), an internet protocol (IP) multimedia subsystem (IMS), a global positioning system (GPS), a provisioning service, a special application service, an operator service or tethered device. However, in analogous art, Raghunathan discloses that the operators IP services may include access to the Internet, Intranet(s), an IP Multimedia Subsystem (IMS), or a Packet-Switched (PS) Streaming Service; see ¶ 0060. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the initiated dormancy state implementation at the UE in order to preserve battery resources at the UEs; see ¶ 0086.


Claims 11-12 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nanjaiah et al. (Publication No.  US 2014/0057639, hereinafter referred as Nanjaiah) in view of Palle et al. (Publication No.  US 2022/0167448, hereinafter referred as Palle), and further in view of Deenoo et al. (Publication No.  US 2019/0174571, hereinafter referred as Deenoo)
	Regarding Claim 11, Nanjaiah fails to disclose that the dormancy manager monitors the PDU sessions on multiple network slices. However, in analogous art, Deenoo discloses that a WTRU that may support a (e.g., specific) service, that may be configured with at least one bearer/slice associated with the service; see ¶ 0203. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with bearer or slice service specific configuration in order to enable smaller area for low mobility WTRU and larger area for medium/high mobility WTRU respectively; see ¶ 0202.

	Regarding Claim 12, Nanjaiah fails to disclose that the dormancy manager monitors the PDU sessions on multiple radio bearers associated with multiple PDU sessions. However, in analogous art, Deenoo discloses that a WTRU that may support a (e.g., specific) service, that may be configured with at least one bearer/slice associated with the service; see ¶ 0203. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with bearer or slice service specific configuration in order to enable smaller area for low mobility WTRU and larger area for medium/high mobility WTRU respectively; see ¶ 0202.

	Regarding Claim 28, Nanjaiah fails to disclose that the dormancy manager monitors the PDU sessions on multiple network slices or on multiple radio bearers associated with multiple PDU sessions or both. However, in analogous art, Deenoo discloses that a WTRU that may support a (e.g., specific) service, that may be configured with at least one bearer/slice associated with the service; see ¶ 0203. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with bearer or slice service specific configuration in order to enable smaller area for low mobility WTRU and larger area for medium/high mobility WTRU respectively; see ¶ 0202.

Claim 13  is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nanjaiah et al. (Publication No.  US 2014/0057639, hereinafter referred as Nanjaiah) in view of Palle et al. (Publication No.  US 2022/0167448, hereinafter referred as Palle), and further in view of Shukla et al. (Publication No.  US 2012/0281561, hereinafter referred as Shukla)
	Regarding Claim 13, Nanjaiah fails to disclose maintaining a table for monitoring the PDU activity for the one or more PDU sessions. However, in analogous art, Singhai discloses a table of data activity counts and preferred fast dormancy timer values; see figure 13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with table mechanism in order to enable adaptive timing for transitions between states and modes of operation in a UE; see ¶ 0001.
Nanjaiah fails to disclose that the one or more PDU sessions that are associated with the one or more DNNs. However, in analogous art, Zhang discloses that a PDU session or “session” may refer to a PDU connectivity service, and is identified by a Data Network Name (DNN); see ¶ 0115. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjaiah fast dormancy procedure with the DNN identifier  in order to provide or enable the exchange of PDUs between a UE and a data network (DN); see ¶ 0115.

	


Allowable Subject Matter
Claims 4, 14-20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Singha et al. (US 20140199979) The prior art discloses a wireless communication systems for  mitigating power consumption of user equipment in a wireless communications network; see ¶ 0001. In specific, the wireless communications network that implements an application driven fast dormancy control scheme; see ¶ 0064.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472 


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472